Title: Thomas Jefferson to Edmund M. Blunt, 25 July 1811
From: Jefferson, Thomas
To: Blunt, Edmund M.


          
                  Sir 
                   
                     Monticello 
                     July 25. 11.
          
		  
		  I have duly recieved your favor of June 28. accompanied by a copy of your edition of the Nautical Almanac for the next year. for this be pleased to recieve my thanks. the present a 
                  is acceptable, the book being in the form to which I have been the most accustomed.
		   
		  
		  I have, for 3. or 4. years, been in the habit of using Garnet’s edition, without observing the errors you ascribe to it. the misfortunes to which such errors may expose the mariner are certainly serious, but their entire avoidance is all
			 but impracticable. we are obliged to take those things on trust, and run the risks attending them. yet he undoubtedly who avoids most of them, deserves best of the public.
			 
			 
		  the British Requisite tables have two pages of Errata closely printed. their Ephemeris is probably nearer being correct. I think you have done wisely in adhering strictly to it’s form. seamen are
			 taught to use it mechanically, and what may be real improvements 
                     of form to men of science, are, with them, obstacles to it’s use. as so much of the merit of your edition depends on the accuracy of the copy,
			 you are sensible I can say nothing on that head. even an habitual use 
                  is not sufficient to furnishes but accidental detections of figures. nothing less than the literal examination which should be used by the corrector of the press, can authorise a recommendation on that head. I shall be glad to be an annual customer for your edition, & presume the deposit you propose to make at Norfolk will enable me to obtain a copy annually. wishing you an encoraging remuneration of your undertaking I tender you the assurance of my respect
          
            Th:
            Jefferson
        